Citation Nr: 0030345	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  96-37 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating evaluation for 
service-connected tendinitis and trapezius strain of the left 
shoulder, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for a bilateral ankle 
disability.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from March 1983 to October 
1994.

This appeal arose from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (the RO) which denied the veteran's 
claims of entitlement to service connection for left shoulder 
tendinitis,  bilateral ankle sprain and a right elbow 
disability.  The veteran filed a timely notice of 
disagreement and perfected a substantive appeal.

The veteran testified at a hearing before a hearing officer 
of the RO in April 1996.  During that hearing, the veteran 
withdrew his claim of entitlement to service connection for a 
right elbow disability, that issue is thus no longer before 
the Board.  See 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 
38 C.F.R. §§ 20.202, 20.204(b),(c) (1999).

In a decision in October 1997, the RO hearing officer granted 
the veteran's claim of entitlement to service connection for 
a left shoulder disability was granted and a noncompensable 
rating evaluation was assigned.  The veteran testified at 
another hearing before a hearing officer of the RO in 
September 1998.  In June 1999, it was determined by the 
hearing officer that the veteran's service-connected left 
shoulder disability warranted a 20 percent evaluation 
effective as of October 26, 1994.

The issue of entitlement to service connection for a 
bilateral ankle disability will be addressed in the Remand 
portion of this decision.



FINDING OF FACT

The veteran's service-connected tendinitis and trapezius 
strain of the left shoulder is manifested by limitation of 
motion of 90 degrees of flexion and 60 degrees of abduction, 
with some limitation of function due to pain on repeated use.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent for the 
veteran's tendinitis and trapezius strain of the left 
shoulder have been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5024, 5201 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
evaluation for his service-connected left shoulder 
disability, which is currently evaluated as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5024 
[tenosynovitis] and 5201 [limitation of motion of arm].

In the interest of clarity, the Board will review the law and 
pertinent VA regulations, followed by a discussion of the 
factual background of this case.
The Board will conclude with an analysis of the issue.

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(1999).  

Under Diagnostic Code 5024, tenosynovitis will be rated on 
limitation of motion of the affected part as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5024 
(1999).  Degenerative arthritis, in turn, is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  

Under Diagnostic Code 5201, which pertains to limitation of 
motion of the arm, limitation of motion to 25 degrees 
warrants a 40 percent rating for the major extremity and a 30 
percent evaluation for the minor extremity.  Limitation of 
motion midway between the side and shoulder level warrants a 
30 percent evaluation for the major extremity and 20 percent 
for the minor extremity. Limitation of motion at shoulder 
level warrants a 20 percent rating for either the major or 
minor extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(1999).

Full range of motion of the shoulder is measured from zero 
degrees to 180 degrees in forward elevation (flexion), zero 
degrees to 180 degrees in abduction, and zero degrees to 90 
degrees in both external and internal rotation.  38 C.F.R. § 
4.71, Plate I (1999). 

The Board notes that words such as "mild," "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (1999).   It should also be noted 
that use of descriptive terminology such as "moderate" by 
medical professionals, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. 7104(a) (West 1991); 38 C.F.R. 4.2, 4.6 
(1999).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(1999).  

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(1999). see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered ere an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.


Factual Background

Service medical records reveal that the veteran's left 
shoulder disability was manifested during his period of 
active service, which ended in October 1994.  Subsequent to 
service, the veteran underwent a VA examination in December 
1994.  He reported intermittent pain in his left shoulder 
approximately 1 to 2 times per week, lasting 15 to 20 minutes 
and relieved by decreasing activity.  He indicated that he 
experienced popping sound in his left shoulder when lifting, 
which was precipitated by increased activity.  Physical 
examination of the shoulder showed normal internal and 
external rotation with 180 degrees of abduction.  X-rays of 
the shoulders were negative, bilaterally.  The assessment was 
left shoulder pain of unknown etiology.

Outpatient treatment records from the Bayshore Medical Group 
dated from October 1995 to December 1996 revealed that the 
veteran was treated for symptoms associated with his left 
shoulder disability.  He reported that he experienced 
intermittent difficulties with his left shoulder over the 
years, with a treatment history which included physical 
therapy, cortisone injections, and medication.  Examination 
revealed good range of motion, but with tenderness and pain 
on palpation.  Range of motion of the neck was limited on 
rotation to the left side, and there was some pain on 
gripping with the left hand.  X-rays of the cervical spine 
were normal.  The assessments included left trapezius strain 
and tendonitis.

In December 1996, the veteran testified at a hearing over 
which a hearing officer of the RO presided.  He asserted that 
he continued to experience occasional "shooting" type pain 
in the shoulder, with decreased strength and loss of motion.  
He indicated that his disability affected his ability to lift 
and that he could not lie on his left side for any length of 
time.  He also indicated that he missed a few days of work as 
a diesel mechanic as a result of his left shoulder 
disability.  He noted that he was right handed.

Outpatient treatment records from the Bayshore Medical Group 
dated in October 1997 show that the veteran continued to be 
treated for symptoms associated with his left shoulder 
disability.  Examination revealed no evidence of shoulder 
step-off and fairly good range of motion.  There was some 
difficulty with moving the trapezius muscle.  Neurologic 
examination of the upper extremities was normal.  The 
assessment was left shoulder pain, rule out impingement 
syndrome.

The veteran testified at a hearing before a hearing officer 
of the RO in September 1998.  He indicated that he had not 
received treatment for his shoulder for approximately one 
year, but that he would take some of his wife's Motrin on 
occasion.  He noted that he was right handed and that he 
worked as a mechanic.  He indicated that he could not lift 
certain things and that it would hurt when he slept on it.  
He also indicated that he lost no time from work because he 
could not afford to take time off.

The veteran underwent a VA examination in March 1999.  He 
reported that he was able to brush his teeth, dress himself, 
take a shower, cook, vacuum, walk, drive a car, shot, take 
out the trash and climb stairs.  He indicated that he had 
difficulty pushing a lawn mower or doing gardening because of 
left shoulder pain.  Physical examination revealed that range 
of motion of the left shoulder showed no evidence of heat, 
swelling, redness, drainage, effusion, abnormal movement, 
instability or weakness.  Range of motion revealed active 
flexion of 90 degrees with pain at 90 degrees, movement 
against gravity of 90 degrees, and movement against strong 
resistance of 45 degrees.  Active abduction was 60 degrees, 
and movement against strong resistance was 30 degrees.  
Active internal rotation was 80 degrees with pain at 80 
degrees, movement against gravity of 80 degrees, and movement 
against strong resistance of 30 degrees.  The range of motion 
of the affected joint was limited by pain and lack of 
endurance following repeated use with pain having the major 
functional impact.  Weakness, fatigue and incoordination were 
said not to limit range of motion.  X-rays of the left 
shoulder were normal.  The diagnosis was tendinitis and 
trapezial strain of the left shoulder.  The examiner 
concluded that the veteran was limited as to pushing, pulling 
and overhead reaching, as well as crawling.  

In a decision dated in June 1999, the Hearing Officer 
determined that the veteran's service-connected left shoulder 
disability warranted a 20 percent evaluation, effective as of 
October 26, 1994, the day after he left military service.

Analysis

Initial matters - duty to assist/standard of proof

As an initial matter, the Board notes that VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5103A.  As noted above, the veteran 
has presented testimony at personal hearings on two occasions 
and has undergone a recent VA examination.  The Board finds 
that there is ample medical and other evidence of record on 
which to decide the veteran's claim. The Board also finds 
that the veteran has been accorded ample opportunity to 
present evidence and argument in support of his claim.  There 
is no indication that there are additional records that have 
not been obtained and which would be pertinent to his claim, 
and the veteran has pointed to no such evidence.  
Accordingly, the Board concludes that no additional 
development is required in order to comply with VA's 
statutory duty to assist.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7014(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1999).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Discussion

i.  Schedular consideration

The veteran's left shoulder disorder is currently assigned a 
20 percent disability rating under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5024-5201 based on limitation of motion of 
his left upper extremity due to diagnosed tendinitis, which 
is confirmed by objective evidence of painful motion.  38 
C.F.R. § 4.27 (1999) provides that hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned. The additional code is 
shown after a hyphen.

The veteran essentially contends that his left shoulder 
disorder is more severe than is contemplated by his currently 
assigned 20 percent disability rating.

The Board has given consideration to evaluating the veteran's 
service-connected disability under a different Diagnostic 
Code.  The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case." 
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
Diagnostic Code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992). 

The Board has examined all other diagnostic codes pertinent 
to the left shoulder.  However, there is no evidence that the 
veteran has ever been diagnosed with ankylosis of the 
shoulder.  Thus, 38 C.F.R. § 4.71a, Diagnostic Code 5200 is 
not for application.  There is no also evidence indicating 
that the veteran has any impairment in the humerus, clavicle, 
or scapular.  X-rays taken in March 1999 were pertinently 
negative for any abnormalities in the left shoulder and the 
March 1999 examiner specifically noted no constitutional 
signs of arthritis.  Thus, the Board finds that 38 C.F.R. § 
4.71a, Diagnostic Codes 5202 and 5203 also do not apply.

The medical evidence of record does not establish any 
neurological deficiency of the upper extremities.  In fact, 
the October 1997 outpatient treatment records revealed that 
neurologic examination of the upper extremities was normal.  
Thus rating the veteran's disability under a neurological 
diagnostic code, see 38 C.F.R. § 4.124a, would not be 
appropriate.

The Board has identified no other diagnostic code which may 
be more appropriate that those applied by the RO, and the 
veteran has suggested none.

After reviewing the record, and for the reasons and bases 
discussed below, the Board believes that the veteran's left 
shoulder disorder more closely approximates the criteria for 
a 20 percent disability rating and that an increased rating 
is denied.

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 
1997).

In this case, the Board places relatively great weight on the 
findings of the March 1999 VA examiner, who found that the 
veteran could abduct to 60 degrees and had 90 degrees of 
flexion in his left shoulder.  This clinically identified 
degree of limitation of motion closely approximates the 
criteria for a 20 percent disability rating under Diagnostic 
Code 5201, which calls for a 20 percent rating for motion in 
the arm that is limited to shoulder level in the either the 
major or minor extremity.  See 38 C.F.R. § 4.7; see also 38 
C.F.R. § 4.71, Plate I, which demonstrates that 90° of 
abduction is at the shoulder level.  The examination findings 
are relatively recent and appear to have been made after a 
thorough and careful physical examination.

The Board therefore finds that the veteran's left shoulder 
disability does not warrant a greater evaluation under 
Diagnostic Code 5201 as there is no evidence of record that 
range of motion of the left shoulder is limited to midway 
between the side and shoulder level, nor is it limited to 25 
degrees from the side.  There is no medical evidence to that 
effect.

De Luca considerations

In light of the veteran's complaints of pain, the Board has 
considered whether the provisions of 38 C.F.R. §§ 4.40 and 
4.45, which have been discussed in detail above, may provide 
a basis for an increased evaluation.  The veteran's March 
1999 VA examination specifically indicates that the range of 
motion of the veteran's left upper extremity is limited by 
pain following repeated use, with pain having the major 
functional impact.  The VA examiner noted some impairment in 
activities, limited by pain and lack of endurance.  This 
assessment is reflected in some VA outpatient treatment 
records, including a September 1997 report which indicated 
that the veteran was having difficulty moving his left arm 
due to left shoulder pain. 

The Board concludes that there is some evidence of functional 
loss due to left shoulder pain.  Although it appears that the 
there is no competent evidence of record demonstrating that 
the veteran experiences additional functional loss due to  
weakness, fatigue or incoordination, the Board believes that 
the evidence as to this question is in equipoise, and that 
additional disability may be assigned under the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, 8 Vet. App. at 207.  
The amount of additional disability which may be due to pain 
is, according to the most recent examining physician, limited 
to pushing, pulling, overhead reaching and crawling, and then 
only on repeated use.  In the Board's judgment, an additional 
10 percent disability rating is sufficient to compensate the 
veteran for such functional loss.    

Fenderson considerations

The veteran's service-connected left shoulder disability has 
been rated as 20 percent disabling from October 26, 1994, the 
day after he was separated from service.  The December 1994 
VA medical examination contained reference to functional loss 
due to the veteran's shoulder disability, such as problems 
carrying a child.  There is no evidence to the effect that 
the left shoulder disability has been appreciably better or 
worse during the entire period.  Accordingly, a disability 
rating of 30 percent, and no higher, will be assigned for the 
entire period.

Conclusion

In summary, a disability evaluation of 30 percent for the 
service-connected tendinitis and trapezius strain of the left 
shoulder is warranted, for the reasons and bases described 
above.  The benefit sought on appeal is accordingly granted 
to that extent.


ORDER

Entitlement to a disability evaluation of 30 percent is 
granted for tendinitis and trapezius strain of the left 
shoulder is denied, subject to controlling regulations 
applicable to the payment of monetary benefits.  


REMAND

The veteran contends, in essence, that he has a current 
bilateral ankle disability which was first manifested as a 
result of his active service.  Specifically, he asserts that 
he experienced multiple ankle sprains during his period of 
active service and that he continues to experience chronic 
sprains as a result thereof.

The veteran's service medical records reveal that he was 
treated for a right ankle sprain during his period of active 
service in March 1988, September 1990, June 1991 and July 
1991.  The evidence also shows that he was treated for a left 
ankle sprain during his period of active service in January 
1986, February 1986 and April 1986.  

Subsequent to service, a VA examination report dated in 
December 1994 showed that the veteran was assessed with right 
ankle pain of unknown etiology.  X-rays of the ankles were 
negative bilaterally.

The veteran testified on two separate occasions that he 
injured both his ankles while playing basketball during his 
period of active service.  He stated that he now could not 
engage in prolonged walking or other strenuous activity, that 
dress shoes bother both his ankles, and that he has weakness 
in both of his ankles, with the right worse than the left.  
He indicated that he had undergone no post-service treatment 
but that he copes with the disability and wears a brace 
provided by the military on the right ankle while he works.

The veteran underwent a VA examination in October 1998.  
Physical examination of the ankles revealed normal range of 
motion bilaterally.  There was no weakness or stiffness noted 
and he was able to walk unassisted.  The veteran was noted to 
have mild pain in the right ankle upon dorsiflexion of 20 
degrees.  Left ankle X-rays were entirely normal and right 
ankle X-rays revealed mild narrowing of the joint space at 
the ankle.  The diagnosis was residuals of bilateral ankle 
sprain, right greater than left.  

Having reviewed the evidence of record in light of the 
veteran's contentions, and for the reasons explained below, 
the Board is of the opinion that the record is not developed 
for appellate review and must be remanded to the RO for 
further development.

The Board finds that medical evidence of record is not clear 
as to what current bilateral ankle disability exists, and 
whether any such disability was incurred during the veteran's 
period of active service.  The Board is of the opinion that 
the veteran be scheduled for a VA examination so in order to 
assist in determining the nature, severity and etiology of 
his claimed bilateral ankle disability.  See Littke v. Brown, 
1 Vet. App. 90 (1990). 

Accordingly, in order to ensure that the VA has met its duty 
to assist the veteran in developing the facts pertinent to 
his appeal, the case is REMANDED to the RO for the following 
development:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any medical 
records pertaining to current treatment 
for disabilities involving his ankles.  
The RO should then obtain all records 
that are not on file and associate them 
with the veteran's VA claims folder.  

2.  The veteran should be scheduled for a 
VA examination in order to determine the 
etiology, nature and severity of his 
bilateral ankle disability.  If a current 
ankle disability is diagnosed, the 
examiner, based upon a review of the 
file, should specify which ankle is 
involved, and should determine whether it 
is at least as likely as not that the 
specified ankle disability was first 
manifested during the veteran's service.  
The examiner should further opine as to 
whether it is at least as likely as not 
that the veteran's diagnosed ankle 
disability is related to his period of 
active service or any incident thereof.  
The report of the examination should be 
associated with the veteran's VA claims 
folder.

3.  Following completion of the above 
development, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for a bilateral ankle 
disability and should rate adjudicate 
each ankle separately as appropriate.

If the benefit sought is not granted, the veteran and his 
representative should be furnished with a Supplemental 
Statement of the Case and given an opportunity to respond.  
The case should then be returned to the Board for further 
review.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan 
	Veterans Law Judge
	Board of Veterans' Appeals



 



- 12 -


